Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-8 objected to because of the following informalities:  
Claim 1 refers to vAUX mode without providing for what vAUX stands for (it is noted that claim 10 does provide that vAUX mode is auxiliary power mode) (claims 2-8 do not correct this deficiency and are objected to for the same);
Claim 8 refers to “the intermediate device,” where no previous recitation of such an intermediate device is found within claim 8 or in claim 1, from which claim 8 depends;
Further, claim 8 has a period instead of a semi-colon at the end of the initiates management operations step.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0210524 (Koenen) in view of US 2018/0176036 (Butcher).
With regard to claim 1, Koenen discloses an information handling system (IHS) comprising: 
a host system comprising a host processor (Koenen: Paragraph [0024]); 

a controller communicatively coupled to the interface via a first communication path comprising at least one second-type connector, the controller further communicatively coupled to the interface via a second communication path having higher bandwidth connecting cables, wherein the controller completes, while the IHS is in the vAUX mode: (i) discovery, management, and configuration of the VEB; and (ii) verification and configuration of the second communication path to provide management interfacing with and configuration of the interface and/or the device to enable selective routing and pass-through functionality for controller-provided and controller-received traffic over the second communication path through the interface (Koenen: Figure 5 and Paragraph [0071].  Initial discovery and configuration can be performed using an auxiliary power mode, where the system can be configured to enable NC-SI pass-through.).
Koenen fails to disclose, but Butcher teaches:
a Virtual Ethernet Bridge (VEB) communicatively coupled via at least one high bandwidth connector to the device and communicatively coupled to the PCI slot via a second-type connector, where the interface is the VEB (Butcher: Paragraph [0020]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a virtual Ethernet bridge in the system of Koenen to allow for efficient virtualization within a server, such that traffic would be able to be switched between the virtual machines within the server using well-known techniques.  It is noted that in claim 1, the VEB does not appear to provide significant functionality beyond being a potential target for configuration and being a part of the path for traffic.

With regard to claim 2, Koenen in view of Butcher teaches wherein the VEB is configured to selectively: forward, via the second communication path, to the controller, traffic addressed to a MAC address of the controller and received from a connected network; forward other received traffic to the device; and forward to the device via the at least one high bandwidth communication path, any incoming traffic intended for the device, including controller-provided management instructions and configuration data and incoming network-originating traffic (Butcher: Paragraph [0034].  The function of a VEB is to selectively forward traffic to the appropriate destination.).

With regard to claim 3, Koenen in view of Butcher teaches wherein the controller, while the IHS is in the vAUX operating mode: initiates, on the first communication path, a discovery operation to discover devices connected to each PCI slot in the IHS; identifies when a supported VEB responds to the discovery operation; and in response to identifying the supported VEB, performs configuration of the supported VEB to enable sideband communication over the first communication path with the supported VEB (Koenen: Figure 5 and Butcher: Paragraph [0020].  When VEB is implemented, responses would be provided through the VEB.).

With regard to claim 4, Koenen in view of Butcher fails to teach, but Official Notice is taken that it would have been well-known in the art at the time of filing to enable sideband communication over the first communication path, the controller: configures an uplink port on the VEB; collects information about the VEB, the information comprising a VEB MAC address and capabilities of the VEB; and sets a virtual local area network (VLAN)/medium access control (MAC) filter rule for NC- SI pass-through traffic in the VEB (more specifically, Koenen provides for the discovery of information of the components (Koenen: Figure 5), while Butcher teaches a VEB (Butcher: Paragraph [0034]), where it would have been 

With regard to claim 5, Koenen in view of Butcher fails to teach, but Official Notice is taken that it would have been well-known in the art to during the vAUX operating mode: the VEB transmits to the controller, via the second communication path, link layer discovery protocol (LLDP) packets containing an LLDP-embedded MAC address for the VEB; and the controller: receives the LLDP packets from the VEB via the second communication path; verifies the second communication path with the VEB by comparing the LLDP-embedded MAC address within the received LLDP packets with a VEB MAC address received via the first communication path; and in response to verifying the second communication path, configures NC-SI pass- through on the second communication path with the VEB (More specifically, Koenen provides for the use of LLDP (Koenen: Paragraph [0071]), where it would have been well-known in the art at the time of filing to compare MAC address of a configuration target with the received MAC address to confirm that the correct target is being configured.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to verify the MAC address of the VEB (configuration target) to ensure that the correct destination is being configured, thus reducing the likelihood of misconfigurations.

With regard to claim 6, Koenen fails to teach, but Official Notice is taken that it would have been well-known in the art to have the controller provides failover of management traffic, wherein the controller: monitors an uplink status of the VEB via the low bandwidth, first communication path; and in response to a primary outbound port losing a link to an external network, changes the primary .

Claim Rejections - 35 USC § 103
Claims 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenen in view of Butcher, and further in view of US 2010/0005190 (Shah).
With regard to claim 7, Koenen in view of Butcher fails to teach, but Shah teaches wherein the second communication path comprises: an intermediate device that is a communicatively coupled within the second communication path between the VEB and the controller, the intermediate device connected to the VEB via a third-type connector and the intermediate device mechanically connected to the controller via a second-type connector, the intermediate device enabling translation services between a first communication protocol and a second communication protocol respectively supported by the third-type and second-type connectors; wherein the intermediate device is a small capacity NIC, the second-type connector is an reduced media-independent interface (RMII) based transport (RBT) cable (Shah: Figure 2B and Paragraph [0055]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to utilize an intermediate device that utilizes RMII to improve the connectivity and management of the server.
Koenen fails to teach, but Official Notice is taken that it would have been well-known in the art at the time of filing to have the controller, in response to discovering the VEB following auxiliary power on: identifies a presence of the device with sideband enablement in the PCI slot; initiates operations to verify, with tunneled NC-SI commands, correct placement and configuration of the RBT cable; confirms a 

With regard to claim 8, Koenen in view of Butcher fails to teach, but Shah teaches whereby the NC-SI management commands pass through the intermediate device and are routed by the VEB to the device for management and configuration of the device (Shah: Figure 2B and Paragraph [0055]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to utilize an intermediate device that utilizes RMII to improve the connectivity and management of the server.
Further, Koenen in view of Butcher and Shah fails to teach, but Official Notice is taken that it would have been well-known in the art at the time of filing to have the controller, in response to the IHS being placed in main power operating mode: enumerates each PCI-slot installed device in the IHS; detects a management interface of the device; polls for additional sensors that can be polled over the first-type connectors to enable closed loop thermal solutions; initiates management operations of the 

With regard to claim 9, Koenen teaches wherein: the second communication path comprises at least one Ethernet connection between the controller and the VEB (Koenen: Paragraph [0014]); and the controller: controls and monitors the device via the at least one Ethernet connection (Koenen: Figure 5); performs configuration of the device via the at least one Ethernet connection (Koenen: Figure 5); and configures directional flows on the device to allow traffic to flow through to the host system when host-to-controller pass-through communication is required (Butcher: Paragraph [0024].  Filter rules provide for how traffic would flow.).  
Koenen in view of Butcher and Shah fails to teach, but Official Notice is taken that it would have been well-known in the art at the time of filing to have the configuration performed being debugging (more specifically, debugging is considered to be a possible specific intended result of configuring, where reconfiguring a system can be performed to correct an identified error (thus debugging the 

With regard to claims 10-20, the instant claims are similar to claims 1-9, and are rejected for similar reasons (where independent claims 10 and 16 are a combination of subject matter found in claims 1, 3, 4, and 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444